On the 27th day of October, A. D. 1893, the case of the People of the State of Illinois against the Illinois Central Railroad Company was pending in the circuit court of the United States for the northern district of Illinois, and was by an order of the court entered therein referred to the claimant as master in chancery to take proof and report the same to the court. The claimant, as such master in chancery, took the testimony on behalf of the State of Illinois and presented his bill for the same and the Legislature at its session in January, 1895, passed an appropriation for the amount of bill then presented, being the sum $387.20, which was paid in July following. After this bill had been presented and paid it because necessary to take further proofs in behalf of the State in rebuttal, and upon the request of the Attorney General the master in chancery took such additional evidence and made report thereof to' the court pursuant to the order of reference and for such additional service charged and was allowed by the court $75. This additional allowance was made on the 12th day of March, A. D. 1897, on due notice to the counsel representing the State of Illinois, and the order was entered by the circuit court of the United States fixing the compensation for such additional service at the sum of $75. Such additional service was reasonable and satisfactory to the Attorney General representing the State and was the usual customary and reasonable fees and compensation of the masters in chancery in circuit courts of the United States, and has never been paid. It is therefore considered by the Commission that said sum so claimed by the claimant is reasonable and just and that said sum of $75 is a proper allowance to be made and the sum of $75 is accordingly awarded the claimant.